Case 7:19-cv-04696-VB Document 8 Filed 08/05/19 Page 1of1
Case 7:19-cv-04696-VB Document 7-1 Filed 08/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

KOSSOFF & KOSSOFF LLP and
IRWIN KOSSOFF,
Plaintiffs,
V.

CONTINENTAL CASUALTY COMPANY,

Defendant.

   

 

rcp pete me i
No. 7:19-cv- 04696 | / fg |
STIPULATION AND
ORDER EXTENDING TIME

TO RESPOND TO COMPLAINT

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for the parties that the time within which Defendant Continental Casualty Company

may respond to the Complaint is hereby extended for a two (2) week period, up to and including

August 19, 2019.
Dated: August 5, 2019
. STORCH AMINI PC

/s/ Steven Storch

Steven Storch

Avery Samet

140 East 45" Street, 25th Floor
New York, New York 10017
(212) 490-4100
storch@storchamini.com
asamet@storchamini.com
Counsel for Plaintiffs Kossoff & Kossoff LLP
and Irwin Kossoff

WILEY REIN LLP

/s/ Todd A. Bromberg

Todd A. Bromberg

1776 K Street NW

Washington, D.C. 20006

(202) 719-7000

tbromberg@wileyrein.com

Counsel for Defendant Continental Casualty
Company

 

 

So ordered.

Dated: August 5, 2019
White Plains, New York

 

te Clerk shill tenure AQ,

Ler-wshrd 27)
Vusd (Pale

Honorable Vinceht L. Briccetti J

United States District Judge

 

 
